Judge BECTON,
concurring in part and dissenting in part.
I concur in the majority’s resolution of all issues in this case except the “compromise offer” issue. In my view, the majority treats as insignificant the following exchange between Mr. Burnette, the store employee, and the Court:
The COURT: Did [defendant] make any statement at all to you or any of the other individuals present at that particular point?
A. Just, you know, he tried to deny it the whole time, is what he was doing but—
The COURT: Well, how did he deny it, sir? Make any statement?
A. He just said, “You know it wasn’t me. You’ve got the wrong guy,” is what he was saying. But then we all, we got right there and we were kind of in a circle and just, you know, his aunt made . . . the statement.
This colloquy suggests neither an admission by silence nor the authorization, by this nineteen-year-old defendant, that defendant’s aunt make an offer of compromise. The trial court’s reasoning, which follows, was, in my view, faulty:
The COURT: Okay, the State would show the defendant was in a position to hear and understand what was said, and the source and circumstances of the statement and the circumstances under which it was made, and that he was in a position to be expected to deny it if it weren’t true. The Court will allow the evidence to come in and be for the Jury *654to determine . . . whether or not he acquiesced in that statement.
Believing it was error to admit testimony that, about one hour after defendant’s arrest, defendant’s aunt accompanied defendant to the Safeway Store, introduced herself as defendant’s aunt, and offered to pay for the meat if Mr. Burnette, the store manager, would drop the charge, I vote for a new trial.